Citation Nr: 1012948	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent from March 20, 2003, and to an initial evaluation in 
excess of 30 percent from October 28, 2005, to include a 
claim for an effective date prior to November 1, 2007, for 
the assignment of an initial 50 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) from November 1, 2007.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2006 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The January 
2005 granted an original award of service connection for 
PTSD, with assignment of a 10 percent evaluation.  By a 
statement dated in late October 2005, before the January 
2005 rating decision became final, the Veteran sought an 
increased evaluation.  In February 2006, the Veteran's 
initial evaluation was increased to 30 percent, effective 
from October 28, 2005.  A timely appeal was noted with 
respect to the assigned rating.

A 50 percent disability evaluation for PTSD, effective 
November 1, 2007, was assigned in a rating decision dated 
November 2007.  A timely appeal was noted.  The issues on 
appeal are more accurately described as stated on the title 
page of this decision, since the January 2005 rating 
decision was not final when the Veteran requested, in a 
statement dated in October 2005 and received on November 1, 
2005, that the January 2005 rating decision be 
"reconsidered."  Although the Veteran stated that his 
statement was "not a disagreement," his request for 
"reconsideration of your decision of 1-24-2005" is, under 
governing VA regulations, a notice of disagreement as 
defined for VA purposes.

The issue of entitlement to an initial evaluation in excess 
of 10 percent from March 20, 2003, and to an initial 
evaluation in excess of 30 percent from October 28, 2005, to 
include a claim for an effective date prior to November 1, 
2007, for the assignment of an initial 50 percent disability 
evaluation for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2007, the Veteran provided a written statement 
indicating that he wished to withdraw his appeal for a 
disability evaluation in excess of 50 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to a 
disability evaluation in excess of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board does not have jurisdiction to review the appeal of 
the assignment of a 50 percent disability rating for PTSD, 
and therefore it is dismissed.

A review of the record reflects that the Veteran 
disagreement with a February 2006 rating decision which 
increased the initial evaluation for PTSD from 10 percent to 
30 percent, effective October 28, 2005.  The RO issued a 
statement of the case in February 2007 on this issue, and 
the Veteran perfected an appeal in March 2007.  In November 
2007, a 50 percent disability evaluation for PTSD was 
assigned.  Later that month, the RO received a statement 
from the Veteran expressing his satisfaction with the 
assigned 50 percent rating and indicating that he wished to 
withdraw his appeal with respect to his claim for an 
increased rating in excess of 50 percent for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  The Veteran 
has withdrawn his appeal with respect to his claim for an 
initial disability evaluation in excess of 50 percent for 
PTSD.  Therefore, there remain no allegations of error of 
fact or law for appellate consideration as to the 
appropriate initial evaluation from November 1, 2007.  
Accordingly, that portion of the appeal is dismissed.


ORDER

The claim of entitlement to an initial disability evaluation 
in excess of 50 percent for PTSD from November 1, 2007 is 
dismissed.


REMAND

A review of the claims file reveals that further development 
of the claim of entitlement to increased initial evaluations 
for PTSD prior to November 1, 2007, is necessary.

In February 2006, the Veteran provided written authorization 
to obtain records from the Knoxville Vet Center, indicating 
that he had received treatment there for PTSD.  There is no 
evidence that the RO attempted to obtain these records, 
which are relevant to the Veteran's claim.  

A summary of the Veteran's then-current psychiatric status 
was provided by his treatment provider at the Knoxville Vet 
Center in October 2005, noting that the Veteran's symptoms 
included "problems sleeping, intrusive thoughts, bad 
dreams/nightmares, depression, anxiety, and isolation from 
significant others, fear of crowds, grief and sadness."  The 
Veteran scored 121 on the Mississippi Scale for Combat 
Related PTSD, which was "well above the cutoff score of 107 
for PTSD."  The Veteran's symptoms were said to be "chronic 
and severe."  A Global Assessment of Functioning (GAF) score 
of 43 was assigned.  The Veteran has pointed to this GAF 
score as evidence of his entitlement to an effective date 
earlier than November 1, 2007, for the assignment of an 
initial 50 percent disability evaluation for PTSD.  

The Board notes that a GAF score of 41 to 50 indicates that 
the examinee has serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

However, it is unclear from the October 2005 evaluation 
report how this GAF score, indicative of a serious 
impairment of occupational and social functioning, was 
calculated, as the letter gives only very broad descriptions 
of the Veteran's symptomatology.  The letter does not 
discuss the level of severity of these symptoms or their 
impact on his employment and daily life, or state when the 
Veteran's symptoms reached the identified level of severity.

As noted, the October 2005 letter provides no information as 
to the severity of the Veteran's PTSD prior to that date.  
In particular, VA examination in December 2004 resulted in 
assignment of a GAF score of 70.  The difference in the two 
GAF scores suggests a significant change in severity, but 
provides no medical discussion of the onset of the increased 
severity.  Thus, a complete record of the Veteran's 
treatment at the Knoxville Vet Center should be obtained 
upon remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Similarly, the clinical records dated from February 2006 
through November 2007 provide too little information about 
the Veteran's level of functioning to allow the Board to 
determine the appropriate evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
the Knoxville Vet Center and request that 
all records of the Veteran's treatment for 
PTSD be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

The Veteran should identify or submit any 
other non-VA treatment records for the 
relevant period that are not yet 
associated with the claims file.  

2.  The Veteran should be afforded the 
opportunity to identify or submit 
alternative records relevant to the 
severity of his PTSD from March 20, 2003 
through October 31, 2007.  The Veteran 
should be advised that he may submit or 
identify records such as employer 
statements, evidence that time was lost 
from work due to service-connected 
disability, statements from fellow 
employees or supervisors, or from other 
who observed the signs, symptoms, or 
impact of service-connected disability, 
and the like, to demonstrate the severity 
of service-connected disability.

3.  Assure that all records of VA 
treatment of the Veteran for a psychiatric 
disorder from March 20, 2003 through 
October 31, 2007 have been obtained.  
Duplicate records need not be associated 
with the claims file.  

4.  The Veteran should be afforded VA 
psychiatric examination to quantify the 
severity of PTSD during the relevant 
period.  The Veteran's claims files must 
be made available to, and reviewed by, the 
examiner, including evidence obtained on 
Remand.  The examiner should review the 
relevant evidence of record, including all 
clinical records and alternative records 
for the period from March 20, 2003 through 
October 31, 2003.  The examiner should 
describe impairment of occupational and 
social functioning in the Veteran's daily 
activities, including work and social 
activity, including assessment as to 
periods of fluctuation of symptoms.  

Then, the examiner should discuss 
changes/fluctuations in the Veteran's GAF 
scores during the period from March 20, 
2003 through November 1, 2007, providing 
an opinion as to when the Veteran 
manifested increased severity of 
impairment or improved suctioning, as 
reflected in the clinical and alternative 
records.  Indicate and identify each 
period during which the Veteran manifested 
increased or decreased functional 
impairment.  Describe the Veteran's 
functional abilities and impairments from 
March 20, 2003 through October 31, 2007.  
Assign an appropriate GAF score for each 
separately-identifiable period of 
increased or decreased severity of PTSD.  
Provide an explanation for each score 
assigned.

5.  After the above has been completed, 
the RO/AMC should readjudicate the issue 
on appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If readjudication 
does not resolve the issue of the 
appropriate initial evaluation to the 
Veteran's satisfaction, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


